EXHIBIT 10.5

REAL ESTATE PURCHASE AGREEMENT

     This Real Estate Purchase Agreement (“Agreement”) is made this 18th day of
March, 2003 between Great Dane Limited Partnership, a Delaware limited
partnership (“Seller”) and Boss Manufacturing Company, a Delaware corporation
(“Buyer”).

RECITALS

     A.      Seller currently holds title to that tract of real estate described
on Exhibit A (the “Land”), exact legal description on the survey and title to
control.

     B.      Seller desires to sell to Buyer and Buyer desires to purchase from
Seller, on the terms set forth herein, the Land and: (i) all buildings,
improvements and structures of every kind and description erected, situated or
placed thereon; (ii) all rights, privileges, royalties, minerals, oil and gas
rights and profits, water, water rights and water stock, easements, tenements,
hereditaments, appendages and appurtenances belonging or in any way appertaining
thereto; (iii) all rights, title, interest and estate of Seller in and to any
streets, sewers, roadways, sidewalks, curbs, alleys and areas adjoining the
Land, or portions thereof, whether vacated by law or ordinance, conditionally or
otherwise; and (iv) all personal property of any kind or nature annexed,
affixed, attached or related to or located on the Land or any buildings,
improvements or structures thereon (all of the foregoing, including the Land, is
collectively referred to as the “Property”).

AGREEMENT

     In consideration of the foregoing, the mutual covenants herein contained
and other good and valuable consideration (the receipt, adequacy and sufficiency
of which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows.

     1.     Sale and Purchase. Subject to the terms and conditions hereof, on
the Closing Date (as hereinafter defined), Seller agrees to sell, assign,
transfer, grant, bargain, deliver and convey to Buyer, and Buyer agrees to
purchase from Seller, the Property, free from any Liens or Encumbrances
whatsoever other than Permitted Liens and Permitted Encumbrances (as those terms
are defined in Section 19 below).

     2.     No Assumption of Liabilities. Except as specifically set forth
herein, Buyer and Seller agree that Buyer is not assuming any liability of
Seller and Buyer hereby disclaims any debts, liabilities or obligations of
Seller not so specifically assumed.

     3.     Purchase Price.

>      3.1.      Basic Purchase Price. The purchase price to be paid by Buyer
> for the Property is $825,000. The purchase price is subject to adjustment for
> proration of real estate taxes (including special assessments, if any),
> personal property taxes, and water and sewer bills with respect to the
> Property (as adjusted, the “Purchase Price”).
> 
> The parties shall arrange for termination of Seller’s utility service at the
> Property on the Closing Date, and resumption of such service in the name of
> Buyer immediately

--------------------------------------------------------------------------------



> thereafter. Seller shall be responsible for and pay all charges for utility
> service at the Property prior to and including the Closing Date, while Buyer
> shall be responsible for and pay all charges for such utility services after
> the Closing Date.
> 
> 3.2.      Payment of the Purchase Price.
> 
>      3.2.1.      Earnest Deposit. Upon the execution of this Agreement by all
> parties, Buyer is to deposit $10,000.00 with Henry County Title & Abstract Co.
> (the “Earnest Deposit”). The Earnest Deposit is to be paid to Seller on the
> Closing Date or is to be paid as set forth in Section 12 or Section 13, as
> applicable.
> 
>      3.2.2.      Remainder of the Purchase Price. Subject to Section 13, the
> remainder of the Purchase Price in excess of the Earnest Deposit is payable at
> the Closing (as hereinafter defined) by Buyer to Seller as follows:
> 
> >      (i)      $250,000 in the form of a promissory note substantially in the
> > form attached as Exhibit “B” payable to the order of Seller as seller
> > financing, having a term of 3 years from the Closing Date, with interest at
> > 3% per annum, payable interest only in the first year, principal payments of
> > $2,500 per month during the second year along with current interest,
> > principal payments of $3,000 per month during the third year along with
> > current interest and a balloon payment of all remaining unpaid principal and
> > interest due on the third anniversary of the Closing Date; provided,
> > however, that if Buyer sells it Springfield, Illinois distribution facility
> > (“Springfield Sale”) during the term of the Note, then beginning after the
> > closing date of the Springfield Sale the monthly principal payments under
> > the Note will increase to $7,000 per month, it being understood by the
> > parties that notwithstanding the foregoing, Buyer shall have no obligation
> > to make principal payments during the first year of the Note even if the
> > Springfield Sale occurs within such first year; and
> > 
> >      (ii)     the remaining balance of approximately $565,000 in immediately
> > available funds by cashier’s check or wire transfer as instructed by Seller,
> > which amount Buyer is to obtain from one or more loans to be obtained by
> > Buyer in its discretion.

     4.     Closing. The closing of the purchase and sale contemplated herein
(the “Closing”) is to occur at the offices of the Title Company (as hereinafter
defined) in Cambridge, Illinois at 10:00 a.m. Central Standard Time on April 15,
2003, or at such other date, time or place upon which the parties may mutually
agree, but in no event later than April 25, 2003 (the “Closing Date”). On the
Closing Date, Seller is to surrender possession of the Property to Buyer, free
from any Encumbrances (other than Permitted Encumbrances) or Liens (other than
Permitted Liens) whatsoever. All escrow costs shall be split. Buyer shall be
responsible for all recording fees, except for lien and encumbrance release
documents which shall be the responsibility of Seller.

2

--------------------------------------------------------------------------------



     5.      Seller’s Conditions. All of the obligations of Seller hereunder are
subject to the satisfaction of every one of the following conditions precedent
unless, and only to the extent, waived in writing by Seller:

>      5.1.      the representations and warranties of Buyer herein are true and
> correct as of the Closing Date;
> 
>      5.2.      the covenants, agreements and undertakings of Buyer herein have
> been complied with in all material respects;
> 
>      5.3.      a certificate of the secretary of the Buyer or other officer of
> Buyer that contains their certification of the names and signatures of the
> officers of Buyer who have been authorized to execute and deliver this
> Agreement, the Note and any other agreement executed and delivered on behalf
> of Buyer in connection herewith;
> 
>      5.4.      a copy of the certificate of incorporation of Buyer certified
> as correct and complete as of a recent date by the Secretary of State or
> comparable official of the jurisdiction of organization of Buyer, together
> with a certificate containing the attestation of such officials as to the good
> standing of Buyer in such jurisdiction, and a copy of the articles of
> incorporation of Seller, as amended, certified as correct and complete as of
> the Closing Date by the secretary of the Buyer;
> 
>      5.5.      a certificate of the Secretary of State of the State of
> Illinois that contains the attestation of such official to the good standing
> of Buyer in such jurisdiction;

     6.      Buyer’s Conditions. All of the obligations of Buyer hereunder are
subject to the satisfaction of every one of the following conditions precedent
unless, and only to the extent, waived in writing by Buyer:

>      6.1.      the representations and warranties of Seller herein are true
> and correct as of the Closing Date;
> 
>      6.2.      the covenants, agreements and undertakings of Seller herein
> have been complied with in all material respects;
> 
>      6.3.      no material adverse change to the Property has occurred since
> the date of this Agreement;
> 
>      6.4.     Buyer has received authorization for this transaction from its
> Board of Directors and all other consents of third parties required for the
> consummation of the transactions contemplated hereunder have been received by
> Buyer;
> 
>      6.5.      no proceeding, investigation or inquiry is pending or
> threatened by or before any arbitrator or governmental authority which is
> reasonably likely to enjoin, restrain or prohibit, or to result in material
> damages in respect of, or which is related to or arises out of, this Agreement
> or the consummation of the transactions contemplated hereby or which could
> reasonably be expected to: (i) impair or interfere in any material respect
> with the ownership or operation of the Property; (ii) reduce or have an
> adverse

3

--------------------------------------------------------------------------------



> material affect on the value of the Property; or (iii) result in any material
> liability to Buyer;
> 
>      6.6.      Buyer has ordered and obtained, at its expense, current
> judgment, pending suit, tax and other Lien and Uniform Commercial Code
> financing statement searches satisfactory to Buyer with respect to Seller and
> the Property;
> 
>      6.7.      Buyer has received and approved the Real Property Documents (as
> hereinafter defined) in accordance with the standards and pursuant to the
> procedures provided in Section 11;
> 
>      6.8.      at the Closing, Seller has tendered to Buyer the following
> documents, executed in a manner and otherwise in form and substance reasonably
> satisfactory to Buyer:
> 
> >      6.8.1.      a general warranty deed transferring the Property to Buyer,
> > and a bill of sale for any personal property being sold by Seller to Buyer
> > (if any) (collectively the “Transfer Documents”);
> > 
> >      6.8.2.     releases and Uniform Commercial Code termination statements,
> > executed by the appropriate secured party and in a form appropriate for
> > recording or filing, as applicable, that are sufficient to release any
> > Encumbrance against the Property other than Permitted Encumbrances and any
> > Lien against the Property other than Permitted Liens;
> > 
> >      6.8.3.      a certificate of the secretary of the general partner or
> > other officer of Seller that contains their certification of the names and
> > signatures of the officers of Seller’s general partner who have been
> > authorized to execute and deliver this Agreement, the Transfer Documents and
> > any other agreement executed and delivered on behalf of Seller in connection
> > herewith;
> > 
> >      6.8.4.      a copy of the certificate of limited partnership of Seller
> > certified as correct and complete as of a recent date by the Secretary of
> > State or comparable official of the jurisdiction of organization of Seller,
> > together with a certificate containing the attestation of such officials as
> > to the good standing of Seller in such jurisdiction, and a copy of the
> > limited partnership agreement of Seller, as amended, certified as correct
> > and complete as of the Closing Date by the secretary of the general partner
> > of Seller;
> > 
> >      6.8.5.      a certificate of the Secretary of State of the State of
> > Illinois that contains the attestation of such official to the good standing
> > of Seller in such jurisdiction; and
> > 
> >      6.8.6.      an affidavit under §1445 of the Internal Revenue Code of
> > 1986, dated as of the Closing Date, to the effect that Seller is not a
> > foreign person.

4

--------------------------------------------------------------------------------



>      6.9.      Buyer has received firm, written financing commitments from one
> or more lenders for acquisition and construction financing of $1,500,000 on
> terms acceptable to Buyer in its discretion; and
> 
>      6.10.      Buyer has received and approved, at its expense, a building
> inspection and an environmental analysis of the Property satisfactory to Buyer
> in its discretion.
> 
> Buyer shall have satisfied or waived compliance with each of the conditions
> specified in Sections 6.4, 6.6, 6.7, 6.9 and 6.10 on or before April 8, 2003.
> If any above condition is not timely satisfied or waived by Buyer it shall be
> deemed that such condition was not timely satisfied, in which case the Earnest
> Deposit (including all interest and earnings thereon) shall be returned to
> Buyer in full and this Agreement shall be terminated and neither party shall
> have any further liability or obligation to the other hereunder.

     7.      Representations and Warranties of Seller. Seller makes the
following representations and warranties to Buyer.

>      7.1.      Property. Seller has not received any written notice of, nor to
> Seller’s knowledge is there, any proposed increase in the assessed valuation
> of the Property. There are no persons in possession of any of the Property
> other than Seller, whether under written leases, oral agreements or personal
> licenses. To Seller’s knowledge, none of the Property (or any part thereof) is
> the subject of any pending or, to Seller’s knowledge, threatened condemnation,
> eminent domain, rezoning or similar proceeding. To Seller’s knowledge, Seller
> possesses good, marketable and insurable fee simple title to the Property.
> 
>      7.2.      Environmental Matters. To the best knowledge of Seller, Seller
> has received no notice that the Property or Seller’s conduct or business
> operations violates environmental laws and no condition or event has occurred
> with respect to the Property which, with the giving of notice, lapse of time
> or both, would constitute a violation of environmental laws. To Seller’s
> knowledge, Seller has not, and no predecessor in interest, adjacent landowner
> or other person has, buried, dumped, spilled, released, stored, installed,
> manufactured, disposed of or used any hazardous materials on or at the
> Property in violation of any environmental law. Seller has not received any
> notice from any person that the Property (or the operation thereof) is in
> violation of any environmental law or any permit or that Seller is responsible
> (or potentially responsible) for the cleanup of any hazardous materials at, on
> or beneath any part of the Property, or at, on or beneath any land adjacent
> thereto or in connection with any hazardous waste site. To Seller’s knowledge,
> Seller is not the subject of federal, state, local, or private litigation or
> proceedings involving a demand for environmental damages or other potential
> liability with respect to violations of environmental laws. To Seller’s
> knowledge, no part of the Property has been listed, or to Seller’s knowledge
> proposed for listing, on the National Priorities List of the U.S.
> Environmental Protection Agency or any listing maintained by any state or
> local regulatory agency of sites where hazardous materials releases might have
> occurred, or hazardous materials conditions might exist. Seller has not filed
> any notice under any environmental law with respect to any of the Property
> indicating past or present on-site treatment, storage or disposal of hazardous

5

--------------------------------------------------------------------------------



> material or reporting a spill or release of hazardous material into the
> environment. To Seller’s knowledge, there are no underground or above ground
> storage tanks on the Property and to Seller’s knowledge there have been no
> releases or spills of any hazardous materials from any such storage tanks on
> the Property. Buyer has received a copy of a Phase 1 environmental assessment
> for the Property performed on behalf of Seller. Except for the specific
> representations contained herein, the Property is being sold AS-IS.
> 
>      7.3.      Limitation on Warranties. The representations and warranties
> contained in this section shall survive for a period of twelve (12) months
> after the Closing.

     8.      Maintenance of Property. For the period from the date hereof
through the Closing Date, Seller will: (i) not sell, lease, permit others to
occupy or otherwise dispose of the Property except to Buyer; (ii) maintain the
Property in as favorable a condition as the same is in on the date hereof,
except for normal wear and tear; and (iii) maintain insurance covering the
Property comparable to that in effect on the date hereof..

     9.      Additional Contracts. For the period from the date hereof through
the Closing Date, except with Buyer’s prior written consent, Seller will not
enter into any material contract affecting the Property.

     10.    Inspection. Buyer and its employees, officers, directors, attorneys,
agents, independent auditors and representatives have the right, from the date
of the execution of this Agreement up to and including the Closing, to inspect
the Property. Upon request, Seller shall provide to Buyer copies of tax bills
relating to the Property. Buyer may conduct environmental, engineering or other
inspections necessary or desirable to enable Buyer to evaluate the Property, and
may apply for any permits or licenses which may be required of Buyer. Seller
will cooperate with Buyer in carrying out the provisions of this Section and
will provide Buyer promptly with such documents and information pertaining to
the Property as Buyer may reasonably request. Buyer agrees to indemnify, hold
harmless and defend (with counsel reasonably acceptable to Seller) Seller
against any damages suffered by Seller or any of the Property and resulting from
the acts or omissions of Buyer or its employees, officers, directors, attorneys,
agents, independent auditors and representatives in inspecting or investigating
the Property pursuant to this Section. Notwithstanding the preceding sentence,
Buyer has no obligation to indemnify, hold harmless or defend Seller with
respect to any damages arising out of Seller’s own negligence or willful
misconduct. Buyer agrees to return the Property to substantially the same
condition as it existed prior to such investigation and inspection. Buyer shall
provide Seller a certificate of insurance naming Seller as additional insured.

     11.    Real Property Documents. Within twenty (20) business days after the
date of this Agreement, Buyer will obtain in form and substance reasonably
satisfactory to Buyer the following (the “Real Property Documents”) with respect
to the Property:

>      11.1.    At Buyer’s expense, an “as built” survey of the Property: (i)
> prepared by a surveyor or engineer licensed in the State of Illinois; (ii) in
> such form that the Title Company will delete the survey exceptions from the
> Title Insurance Policy (as defined below) and made in accordance with the
> Minimum Standard Detail Requirements for Land Title Surveys jointly
> established and adopted by the American Land Title

6

--------------------------------------------------------------------------------



> Association and the American Congress on Surveying and Mapping in 1986; (iii)
> certified to Buyer by such surveyor or engineer, no earlier than the date of
> this Agreement, in a manner reasonably satisfactory to Buyer as being true and
> accurate and showing thereon all buildings, structures and other improvements,
> easements, building lines (together with the recording information concerning
> the documents creating any such easements and building lines), sewage, water,
> electricity, gas and other utility facilities, roads, and means of ingress and
> egress to and from the Property to a public road; (iv) revealing no
> encroachments onto the Property from any adjacent property, no encroachments
> by or from the Property onto any adjacent property, nor any violation by any
> of the improvements on the Property of any recorded building line or easement
> or other restrictive covenant or ordinance affecting the Property; and (v)
> accompanied by a certificate from the surveyor or engineer to Buyer which
> certifies that there have been no changes or additions on the Property since
> the date of the survey or, if there have been changes, the nature of such
> additions and changes; and
> 
>      11.2. At Seller’s expense, a title commitment (the “Title Commitment”)
> issued by the Title Company to Buyer for ALTA Form B Owner’s Title Insurance
> Policy in minimum amounts to be determined by Buyer as of the Closing Date
> covering all of the Property, showing ownership of the Property in Seller,
> subject only to the Permitted Liens and Permitted Encumbrances. By way of
> extended coverage or special endorsement, the Title Commitment will obligate
> the Title Company to issue an endorsement deleting all policy general
> exceptions and a zoning endorsement (to the extent available under state title
> insurance laws and regulations). In addition, the Title Commitment is to
> contain such additional endorsements as Buyer may require, in each case
> satisfactory to Buyer and at Buyer’s expense. All such endorsements and
> insurance are to be in such form as is satisfactory to Buyer (the “Title
> Insurance Policy”). Seller will provide to the Title Company such affidavits
> and other documents as the Title Company may reasonably request to issue the
> Title Insurance Policy.

     12.     Casualty or Condemnation. If, prior to the Closing, any portion of
the Property is damaged, destroyed or lost by fire or other casualty with a fair
market value in excess of $50,000, or if condemnation or eminent domain
proceedings are proposed, threatened or commenced against any portion of the
Property with a fair market value in excess of $50,000, Seller will immediately
notify Buyer of such event. Buyer may elect to terminate its obligations under
this Agreement by notice to Seller within ten business days after Buyer receives
such notice from Seller, or elect to close the purchase and sale contemplated
herein and receive any and all insurance or condemnation proceeds or awards
payable as a result of such casualty or proceeding. If Buyer elects to terminate
such obligations, the Earnest Deposit (including all interest and earnings
thereon) is to be returned to Buyer and, thereupon, no party has any further
obligation under this Agreement. If Buyer elects to close, Seller agrees to
execute such assignment documents as Buyer may reasonably require to effect the
assignment to Buyer of the insurance or condemnation proceeds required by this
Section.

     13.     Termination and Abandonment.

>      13.1.      Termination. This Agreement may be terminated and abandoned at
> any time prior to the Closing Date: (i) by mutual written consent of the
> parties; (ii) by Buyer,

7

--------------------------------------------------------------------------------



> if the conditions set forth in Section 6 have not been complied with or
> performed in any material respect and such noncompliance or nonperformance has
> not been cured or eliminated (or by its nature cannot be cured or eliminated)
> by Seller on or before the Closing Date; or (iii) by Seller, if the conditions
> set forth in Section 5 have not been complied with or performed in any
> material respect and such noncompliance or nonperformance has not been cured
> or eliminated (or by its nature cannot be cured or eliminated) by Buyer on or
> before the Closing Date.
> 
>      13.2.     Effect of Termination. In the event of the termination or
> abandonment of this Agreement pursuant to the provisions of Section 13.1 (i),
> or by Buyer pursuant to the provisions of Section 13.1(ii) (except as provided
> in this Section) or by Seller pursuant to the provisions of Section 13.1(iii)
> (except as provided in this Section), the Earnest Deposit (including all
> interest and earnings thereon) is to be returned to Buyer and this Agreement
> thereafter becomes void and has no effect. In the event of a default by Seller
> of its obligations hereunder to close, Buyer may elect to either: (i) sue for
> specific performance; or (ii) terminate this Agreement as set forth in Section
> 13.1 and receive back the Earnest Deposit. In the event of a default by Buyer
> of any of its obligations hereunder to close, Seller’s sole remedy is to
> terminate this Agreement as set forth in Section 13.1(iii) and receive the
> Earnest Deposit as liquidated and stipulated damages. It is acknowledged by
> the parties that the full extent of Seller’s damages in the event of Buyer’s
> default cannot be accurately anticipated or determined, and the amount of the
> liquidated damages does not constitute a penalty.

     14.      Indemnification.

>      14.1.      Seller. Seller agrees to indemnify, defend and hold Buyer, and
> Buyer’s past, present and future shareholders, officers, directors, employees,
> agents, attorneys, representatives, successors and assigns harmless from and
> against any and all causes of action, claims, rights, demands, liabilities,
> losses, damages, judgments and expenses, including reasonable attorneys’ fees,
> court costs and other legal expenses that any of them may incur whether or not
> litigation is commenced, arising from or connected with: (i) Seller’s
> misrepresentation or breach of warranty in this Agreement; (ii) Seller’s
> nonfulfillment of any covenant under this Agreement (other than those to which
> Section 13 apply, which Section has its own remedy provisions); or (iii) any
> liability of Seller to any party not being assumed by Buyer hereunder.
> 
>      14.2.     Buyer. Buyer agrees to indemnify, defend and hold Seller and
> Seller’s past, present and future shareholders, officers, directors,
> employees, agents, attorneys, representatives, successors and assigns harmless
> from and against any and all causes of action, claims, rights, demands,
> liabilities, losses, damages, judgments and expenses, including reasonable
> attorneys’ fees, court costs and other legal expenses that any of them may
> incur whether or not litigation is commenced, arising from or in connection
> with: (i) Buyer’s misrepresentation or breach of warranty in this Agreement;
> (ii) Buyer’s nonfulfillment of any covenant under this Agreement (other than
> those to which Section 13 apply, which Section has its own remedy provisions);
> and (iii) any claim or obligation or debt of Seller to any party which is
> assumed by Buyer hereunder.

8

--------------------------------------------------------------------------------



>      14.3.      Survival. The foregoing indemnifications and the
> representations and warranties set forth herein survive the Closing Date and
> the payment of the Purchase Price and the delivery and recordation (where
> applicable) of the Transfer Documents.

     15.      Amendment and Modification. No amendment, modification,
supplement, termination, consent or waiver of any provision of this Agreement,
nor consent to any departure herefrom, will in any event be effective unless the
same is in writing and is signed by the party against whom enforcement of the
same is sought. Any waiver of any provision of this Agreement and any consent to
any departure from the terms of any provision of this Agreement is to be
effective only in the specific instance and for the specific purpose for which
given.

     16.      Assignments. No party may assign or transfer any of its rights or
obligations under this Agreement to any other person without the prior written
consent of the other parties. Notwithstanding the foregoing, Buyer may assign
its rights and obligations under this Agreement to any affiliate of Buyer
without the consent of Seller but no such assignment relieves Buyer of any of
its obligations hereunder.

     17.      Counterpart Facsimile Execution. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or telecopier is to be treated as an original document. The signature of any
party thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. At the request
of any party, any facsimile or telecopy document is to be re-executed in
original form by the parties who executed the facsimile or telecopy document. No
party may raise the use of a facsimile machine or telecopier or the fact that
any signature was transmitted through the use of a facsimile or telecopier
machine as a defense to the enforcement of this Agreement or any amendment or
other document executed in compliance with this Section.

     18.      Counterparts. This Agreement may be executed by the parties on any
number of separate counterparts, and all such counterparts so executed
constitute one agreement binding on all the parties notwithstanding that all the
parties are not signatories to the same counterpart.

     19.      Definitions. For purposes of this Agreement, the following
capitalized terms have the following meanings.

     “Encumbrance” means any restriction, lease, easement, right-of-way or
similar item encumbering real estate.

     “Lien” means any mortgage, deed of trust, security agreement, pledge,
hypothecation, assignment, deposit arrangement, lien (statutory or otherwise),
security interest, financing statement or preferential arrangement of any kind
or nature whatsoever, including any conditional sale or other title retention
agreement.

     “Permitted Encumbrances” means: (i) Encumbrances waived in writing by
Buyer; (ii) additional Encumbrances appearing in Schedule B, Section 2 of the
Title Commitment (other than standard exceptions, which standard exceptions
include the following: (a) easements or claims of easements not shown by the
public record; (b) rights or claims of parties in possession not shown by the
public records; (c) discrepancies, conflicts in boundary lines, shortage in
area,

9

--------------------------------------------------------------------------------



encroachments and any facts which a correct survey and inspection of the
premises would disclose and which are not shown by the public records; (d)
defects, encumbrances, adverse claims or other matters, if any, created, first
appearing in the public records or attaching subsequent to the effective date of
the Title Commitment; and (e) similar matters) delivered to Buyer pursuant to
Section 11.2 and not objected to in writing by Buyer within 10 business days
after receipt by Buyer thereof; (iii) imperfections in title, if any, or
conditions, reservations, restrictions, easements, encroachments or rights of
way, if any, none of which, individually or in the aggregate, materially
detracts from the value, or impairs in any significant way the current use of,
the property subject thereto and (iv) those title exceptions listed on Exhibit
“C”.

     “Permitted Liens” means: (i) taxes (other than income taxes or taxes based
on or measured by income), general and specific, not now due and payable; (ii)
Liens arising out of deposits in connection with workmen’s compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation; (iii) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds or other obligations of a like nature
arising in the ordinary course of business; (iv) Liens imposed by law, such as
mechanics’, workmen’s, materialmen’s, landlord’s, carriers or other like Liens
arising in the ordinary course of business which secure payment of obligations
which are not past due; and (v) Liens waived in writing by Buyer.

     “Title Company” means the title insurance company selected by Buyer in its
sole discretion, together with such reinsurers or coinsurers of such title
company as Buyer selects in its sole discretion, to issue the Title Insurance
Policy.

     20.      Entire Agreement. This Agreement constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes all
prior agreements, letters of intent, understandings, negotiations and
discussions of the parties, whether oral or written.

     21.      Exhibits. All of the Exhibits attached to this Agreement are
deemed incorporated herein by reference.

     22.      Failure or Delay. No failure on the part of any party to exercise,
and no delay in exercising, any right, power or privilege hereunder operates as
a waiver thereof; nor does any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege. No notice to or demand on any
party in any case entitles such party to any other or further notice or demand
in similar or other circumstances.

     23.      Further Assurances. The parties will execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purpose of this Agreement.

     24.      Governing Law. This Agreement and the rights and obligations of
the parties hereunder are to be governed by and construed and interpreted in
accordance with the laws of the State of Illinois applicable to contracts made
and to be performed wholly within Illinois, without regard to choice or conflict
of laws rules.

10

--------------------------------------------------------------------------------



     25.      Legal Fees. Except as otherwise provided herein, all legal and
other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby are to be paid by the party incurring such
costs and expenses. In the event any party brings suit to construe or enforce
the terms hereof, or raises this Agreement as a defense in a suit brought by
another party, the prevailing party is entitled to recover its attorneys’ fees
and expenses. Seller agrees to pay directly all taxes, fees and other charges,
including all sales taxes, transfer taxes and recording charges but excluding
income taxes or taxes based on or measured by income, incurred as a result of
the consummation of the transactions contemplated by this Agreement.

     26.      Notices. All notices, consents, requests, demands and other
communications hereunder are to be in writing, and are deemed to have been duly
given or made: (i) when delivered in person; (ii) three days after deposited in
the United States mail, first class postage prepaid; (iii) in the case of
telegraph or overnight courier services, one business day after delivery to the
telegraph company or overnight courier service with payment provided for; or
(iv) in the case of telecopy or fax, when sent, verification received; in each
case addressed as follows:

> > > if to Buyer:
> > > 
> > > > Boss Manufacturing Company
> > > > 221 West First Street
> > > > Kewanee, Illinois 61443
> > > > Attention: J. Bruce Lancaster
> > > > Fax #: (309) 852-2131
> > > 
> > > with a copy to:
> > > 
> > > > James F. Sanders
> > > > 8235 Forsyth Blvd., Suite 400
> > > > St. Louis, MO 63105
> > > > Fax #: (314) 889-0218
> > > 
> > > if to Seller:
> > > 
> > > > Great Dane Limited Partnership
> > > > 2555 South Blue Island Avenue
> > > > Chicago, Illinois 60608
> > > > Attention: Tom Czapka
> > > > Fax #: (773) 254-2448
> > > 
> > > with a copy to:
> > > 
> > > > Gould & Ratner
> > > > 222 North LaSalle Street
> > > > Suite 800 Chicago, Illinois 60601
> > > > Attention: David Rubin
> > > > Fax #: (312) 236-3241

11

--------------------------------------------------------------------------------



or to such other address as any party may designate by notice to the other party
in accordance with the terms of this Section.

     27.      Publicity. Any publicity release, advertisement, filing, public
statement or announcement made by or at the request of any party regarding this
Agreement is to be first reviewed by and must be satisfactory to the other
party.

     28.      Remedies. Except as set forth in Section 13, each and every right
granted hereunder and the remedies provided for under this Agreement are
cumulative and are not exclusive of any remedies or rights that may be available
to any party at law, in equity or otherwise.

     29.      Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction is, as to such jurisdiction,
ineffective to the extent of any such prohibition, unenforceability or
nonauthorization without invalidating the remaining provisions hereof, or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction, unless the ineffectiveness of such provision would result in
such a material change as to cause completion of the transactions contemplated
hereby to be unreasonable.

     30.      Specific Performance and Injunctive Relief. Each party recognizes
that, if it fails to perform, observe or discharge any of its obligations under
this Agreement, no remedy at law will provide adequate relief to the other
parties. Therefore, each party is hereby authorized to demand specific
performance of this Agreement, and is entitled to temporary and permanent
injunctive relief, in a court of competent jurisdiction at any time when any
other party fails to comply with any of the provisions of this Agreement
applicable to it. To the extent permitted by applicable law, each party hereby
irrevocably waives any defense that it might have based on the adequacy of a
remedy at law which might be asserted as a bar to such remedy of specific
performance or injunctive relief.

     31.      Successors and Assigns. All provisions of this Agreement are
binding upon, inure to the benefit of and are enforceable by or against the
parties and their respective heirs, executors, administrators or other legal
representatives and permitted successors and assigns.

     32.      Third-Party Beneficiary. This Agreement is solely for the benefit
of the parties and their respective successors and permitted assigns, and no
other Person has any right, benefit, priority or interest under or because of
the existence of this Agreement.

     33.      Time of the Essence. Time is of the essence with respect to each
and every provision of this Agreement.

12

--------------------------------------------------------------------------------



  BOSS MANUFACTURING COMPANY           By:      /s/ J. Bruce Lancaster    

--------------------------------------------------------------------------------

      J. Bruce Lancaster, Executive V.P.                   GREAT DANE LIMITED
PARTNERSHIP   By: Dane Acquisition Corp., its general partner           By:  
/s/ Thomas J. Czapka    

--------------------------------------------------------------------------------

      Thomas J. Czapka           Its:   Vice President    

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



EXHIBIT "A"

LEGAL DESCRIPTION OF PROPERTY

Lot One (1) of Kewanee Industrial Park, a Subdivision located in the West Half
(W ½) of the Southeast Quarter (SE ¼) of Section Five (5), Township Fourteen
(14) North, Range Five (5) East of the 4th P.M., in the City of Kewanee, Henry
County, Illinois

--------------------------------------------------------------------------------



EXHIBIT "B"

PROMISSORY NOTE

--------------------------------------------------------------------------------



NOTE

$250,000.00 April ___, 2003
Chicago, Illinois

     FOR VALUE RECEIVED, BOSS MANUFACTURING COMPANY, a Delaware corporation,
whose address is 221 West First Street, Kewanee, Illinois 61443 ("Borrower”),
promises to pay GREAT DANE LIMITED PARTNERSHIP, a Delaware limited partnership,
its successors and assigns, or order (hereinafter referred to as the "Holder”),
the principal sum of Two Hundred Fifty Thousand Dollars ($250,000.00), with
interest on the unpaid balance from the date of this Note, until paid, at an
annual rate equal to three percent (3%). Payments of principal and interest due
under this Note, if not sooner declared to be due in accordance with the
provisions hereof, shall be made as follows:

> (a) Twelve equal payments of the interest accrued on the unpaid principal
> balance commencing on the first day of the first month following the date
> hereof in the amount of Six Hundred Twenty-Five Dollars ($625.00) pursuant to
> amortization schedule attached;
> 
> (b) Twelve equal monthly payments of principal in the amount of Two Thousand
> Five Hundred Dollars ($2,500.00) plus accrued interest on the unpaid principal
> balance commencing on the first anniversary of the date hereof due on the
> first day of each month pursuant to the amortization schedule attached;
> 
> (c) Eleven equal monthly payments of principal in the amount of Three Thousand
> Dollars ($3,000.00) plus accrued interest on the unpaid principal balance
> commencing on the second anniversary of the date hereof due on the first day
> of each month pursuant to the amortization schedule attached;
> 
> (d) The unpaid principal balance of this Note, if not sooner paid or declared
> to be due in accordance with the terms hereof, together with all accrued and
> unpaid interest thereon and any other amounts due and payable hereunder, shall
> be due and payable in full on April _____, 2006 pursuant to amortization
> schedule attached; but
> 
> (e) Provided, however, that if Borrower sells it Springfield, Illinois
> distribution facility (“Springfield Sale”) during the term of this Note, then
> beginning after the closing date of the Springfield Sale the monthly principal
> payments hereunder will increase to $7,000 per month, it being understood by
> the parties that notwithstanding the foregoing, Borrower shall have no
> obligation to make principal payments during the first year of this Note even
> if the Springfield Sale occurs within such first year.
> 
> It shall be an immediate default hereunder if:
> 
> (a) any monthly installment under this Note is not paid when due and remains
> unpaid after ten (10) days’ notice to Borrower; or
> 
> (b) without the prior written consent of the Holder, Borrower shall sell or
> transfer all or any part of the Premises (defined below) or any interest in
> the Premises (excluding, however, encumbrances on the Premises securing
> indebtedness); provided, however, that Holder may not deem such transfer a
> default if prohibited from doing so by federal law as of the date hereof.

2

--------------------------------------------------------------------------------



     In the event of default, the Holder may, at the Holder’s option, declare
all the sums evidenced by this Note to be immediately due and payable.

     If Holder exercises such option to accelerate, Holder shall mail Borrower
notice of acceleration in accordance with the provisions relating to notice as
provided below. Such notice shall provide a period of not less than thirty (30)
days from the date the notice is mailed within which Borrower may pay the sums
declared due. If Borrower fails to pay such sums prior to the expiration of such
period, Holder may, without further notice or demand on Borrower, take all
available legal remedies available to Holder to collect the indebtedness
evidenced hereby. The provisions of this Note relating to acceleration shall be
operative with respect to, and shall be binding upon, any persons who, in
accordance with the terms hereof or otherwise, shall acquire any part of or
interest in or encumbrance upon the Premises.

     The Holder may exercise this option to accelerate during any default by
Borrower regardless of any prior forbearance. If suit is brought to collect this
Note, the Holder shall be entitled to collect all reasonable costs and expenses
of suit, including, but not limited to, reasonable attorneys’ fees.

     Borrower shall pay to the Holder a late charge of two percent (2%) of any
monthly installment not received by the Holder within ten (10) days after the
installment is due.

     Borrower may repay the principal amount outstanding in whole or in part at
any time without penalty. The Holder may require that any partial prepayments
(i) be made on the date monthly installments are due; and (ii) be in the amount
of that part of one or more monthly installments which would be applicable to
principal. Any partial prepayment shall be applied against the principal amount
outstanding and shall not postpone the due date of any subsequent monthly
installments or change the amount of such installments, unless the Holder shall
otherwise agree in writing.

     Presentment, notice of dishonor, and protest are hereby waived by all
makers, securities, guarantors and endorsers hereof. This Note shall be the
joint and several obligation of all makers, sureties, guarantors and endorsers
and shall be binding upon them and their successors and assigns.

     Any notice to Borrower provided for in this Note shall be given by mailing
such notice by certified mail addressed to Borrower at the address stated above,
or to such other address as Borrower may designate by notice to the Holder. Any
notice to the Holder shall be given by mailing such notice by certified mail,
return receipt requested, to the holder at the address stated in the first
paragraph of this Note, or at such other address as may have been designated by
notice to Borrower.

     This Note is unsecured but is executed in connection with Borrower’s
acquisition from Holder of certain real property (“Premises”) legally described
in Schedule 1 attached hereto.

  BOSS MANUFACTURING COMPANY, a Delaware
corporation         BY:        

--------------------------------------------------------------------------------

  ITS:      

--------------------------------------------------------------------------------

ATTESTED:          

--------------------------------------------------------------------------------

    SECRETARY    

3

--------------------------------------------------------------------------------



Note Amortization Schedule                       Interest Rate:        3%      
        Term:   36               Amortization:   Yr 1 - Int Only                
  Yr 2 - Prin $2,500/mo               Yr 3 - Prin $3,000/mo                    
              Payment   Prin Int       Bal   Beg Bal               250,000.00  
1              625.00               —              625.00             
250,000.00   2   625.00   —   625.00   250,000.00   3   625.00   —   625.00  
250,000.00   4   625.00   —   625.00   250,000.00   5   625.00   —   625.00  
250,000.00   6   625.00   —   625.00   250,000.00   7   625.00   —   625.00  
250,000.00   8   625.00   —   625.00   250,000.00   9   625.00   —   625.00  
250,000.00   10   625.00   —   625.00   250,000.00   11   625.00   —   625.00  
250,000.00   12   625.00   —   625.00   250,000.00   13   3,125.00   2,500.00  
625.00   247,500.00   14   3,118.75   2,500.00   618.75   245,000.00   15  
3,112.50   2,500.00   612.50   242,500.00   16   3,106.25   2,500.00   606.25  
240,000.00   17   3,100.00   2,500.00   600.00   237,500.00   18   3,093.75  
2,500.00   593.75   235,000.00   19   3,087.50   2,500.00   587.50   232,500.00
  20   3,081.25   2,500.00   581.25   230,000.00   21   3,075.00   2,500.00  
575.00   227,500.00   22   3,068.75   2,500.00   568.75   225,000.00   23  
3,062.50   2,500.00   562.50   222,500.00   24   3,056.25   2,500.00   556.25  
220,000.00   25   3,550.00   3,000.00   550.00   217,000.00   26   3,542.50  
3,000.00   542.50   214,000.00   27   3,535.00   3,000.00   535.00   211,000.00
  28   3,527.50   3,000.00   527.50   208,000.00   29   3,520.00   3,000.00  
520.00   205,000.00   30   3,512.50   3,000.00   512.50   202,000.00   31  
3,505.00   3,000.00   505.00   199,000.00   32   3,497.50   3,000.00   497.50  
196,000.00   33   3,490.00   3,000.00   490.00   193,000.00   34   3,482.50  
3,000.00   482.50   190,000.00   35   3,475.00   3,000.00   475.00   187,000.00
  36   187,467.50   187,000.00   467.50   —  

4

--------------------------------------------------------------------------------



SCHEDULE 1
TO PROMISSORY NOTE

LEGAL DESCRIPTION OF PREMISES

Lot One (1) of Kewanee Industrial Park, a Subdivision located in the West Half
(W ½) of the Southeast Quarter (SE ¼) of Section Five (5), Township Fourteen
(14) North, Range Five (5) East of the 4th P.M., in the City of Kewanee, Henry
County, Illinois

--------------------------------------------------------------------------------



EXHIBIT C

PERMITTED ENCUMBRANCES

1.
   Rights of the Public, the State of Illinois, the County, the Township and the
municipality in and to that part of the premises in question taken, used or
dedicated for roads or highways.
  2.
   Unrecorded right of way for drain tiles and underground pipes, if any.
  3.
   Provisions of applicable zoning laws and/or restrictions and prohibitions
imposed by governmental authority.
  4.
   An easement to construct, operate, repair, maintain, patrol, remove, relocate
and reconstruct electric transmission, distribution and communication lines or
systems created by a grant from Acme Cleveland Corporation to Illinois Power
Company dated March 6, 1975 and recorded April 11, 1975 as Document No. 75R1378
in the Office of the Henry County Recorder of Deeds.
  5.
   Building setback requirement of 30 feet on the East and South sides of the
subject lot and of approximately 60 feet on the North and West sides of the
subject lot.
  6.
   An easement for drainage purposes and the installation of public utilities 30
feet in width along the East and South sides of the subject lot and
approximately 60 feet in width along the West and North sides of the subject
lot.
  7.
   Taxes not yet due and payable.
 

--------------------------------------------------------------------------------